                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                             5   Facsimile:    (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for defendant Nationstar Mortgage LLC
                                                                 d/b/a Mr. Cooper
                                                             8
                                                                                             UNITED STATES DISTRICT COURT
                                                             9
                                                                                                    DISTRICT OF NEVADA
                                                            10

                                                            11   William D. McCann,                                    Case No.: 3:19-cv-00573-RCJ-WGC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12          Plaintiff,
                                                                                                                       STIPULATION AND ORDER SETTING
                      LAS VEGAS, NEVADA 89134




                                                            13   v.                                                    ASIDE CLERK'S DEFAULT
AKERMAN LLP




                                                            14   Quality Loan Service Corporation, a Washington
                                                                 Corporation,
                                                            15   OCWEN Loan Servicing LLC, a Delaware
                                                                 Corporation, dba OCWEN Financial Corporation
                                                            16   New Residential Investment Corporation dba
                                                                 Shellpoint Partners, dba Shellpoint Mortgage
                                                            17   Servicing, a Delaware Corporation
                                                                 Nationstar Mortgage LLC dba 'Mr. Cooper', a
                                                            18   Delaware Corporation
                                                                 Servis One, Inc., dba BSI Mortgage Servicing,
                                                            19   a Delaware Corporation
                                                                 Deutsche Bank Trust Company Americas, a
                                                            20   Delaware Corporation
                                                                 US Bank Trust, N.A., an FDIC regulated
                                                            21   financial institution chartered by the State of
                                                                 Delaware
                                                            22   Residential Accredit Loans, Inc. 2005QA1 a
                                                                 purported 'Mortgage Pool' registered with the
                                                            23   State of Delaware
                                                                 NRZ Pass Through Trust VII, a 'Mortgage Pool',
                                                            24   Chalet Series III Trust, a purported 'Mortgage
                                                                 Pool' purportedly registered in the State of
                                                            25   Delaware
                                                                 Inku Nam, Esq., an individual licensed to
                                                            26   practice law in the State of Nevada and a
                                                                 domiciliary of the State of Nevada
                                                            27   Gagan Sharma, a domiciliary of the State of
                                                                 Texas
                                                            28   Black and White Foreign Law Partnerships 1
                                                                                                                   1
                                                                 50356235;1
                                                                 through 10
                                                             1   Black and White Attorneys Admitted to Practice
                                                                 in the State of Nevada 1 through 10
                                                             2   Black and White Corporate Defendants 1 through
                                                                 10
                                                             3   Black and White Individuals 1 through 10
                                                             4                  Defendants.
                                                             5

                                                             6            Plaintiff William D. McCann and defendant Nationstar Mortgage LLC d/b/a Mr. Cooper

                                                             7   (Nationstar) stipulate as follows:

                                                             8            IT IS STIPULATED AND AGREED the clerk's entry of default entered against Nationstar

                                                             9   on September 13, 2019, in the Ninth Judicial District Court for the County of Douglas, State of

                                                            10   Nevada, Case No. 19-cv-0246, which was subsequently removed to this court, shall be set aside; and

                                                            11            IT IS FURTHER STIPULATED AND AGREED Nationstar shall respond to the complaint
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 by November 4, 2019.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                          IT IS FURTHER STIPULATED AND AGREED nothing in this stipulation shall be
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   interpreted as a waiver of Mr. McCann's ability to seek remand of this action.

                                                            15            DATED October 9th, 2019.

                                                            16   AKERMAN LLP

                                                            17   /s/ Donna M. Wittig_________________                  /s/ William D. McCann
                                                                 MELANIE D. MORGAN, ESQ.                               WILLIAM D. McCANN, ESQ.
                                                            18   Nevada Bar No. 8215                                   Nevada Bar No. 12038
                                                                 DONNA M. WITTIG, ESQ.                                 P.O. Box 370
                                                            19   Nevada Bar No. 11015                                  Genoa, NV 89411
                                                                 1160 Town Center Drive, Suite 330
                                                            20   Las Vegas, Nevada 89144                               Plaintiff pro per
                                                            21   Attorney for defendant Nationstar Mortgage
                                                                 LLC d/b/a Mr. Cooper
                                                            22

                                                            23                                        IT IS SO ORDERED.
                                                            24
                                                                                                      _________________________________________
                                                            25                                        UNITED STATES MAGISTRATE JUDGE

                                                            26                                        DATED: October16, 2019
                                                            27

                                                            28
                                                                                                                   2
                                                                 50356235;1
